Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 1 of 6




                 EXHIBIT 4
Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 2 of 6




   News > CaUfomla News• News


  PG&E transmission line
  eyed in Camp Fire had
  collapsed during 2012
  storm

    Inmate Andy Gardner of Yuba City takes a nap after working a 24-
    hour-shift to keep the Poe Fire under control Sept. 7, 2001 along
    Highway 70 north of Oroville, CA. The Poe fire started by a down
    PG&E power line and is one of many incidents involving the
    Feather River Canyon and the utility. (Photo by Max
    Whittaker/Getty Images)


   By MATTHIAS GAFNI j mgafni@bayareanewsgroup.com
                                                 | Bay Area News Group
   PUBLISHED: November 19,2018 at 5:45 pm I UPDATED: November 20, 2018 at 1017 am




  PULGA — In December 2012,a fierce winter storm toppled five steel towers
   that support the same PG&E transmission line that malfunctioned minutes
   before the Camp Fire roared to life.

   Now,six years later, the 115,000-volt Caribou-Palermo transmission line
   near Poe Dam and the tiny resort town of Pulga is again under the
   microscope. PG&E reported damage to it around 6:15 a.m. Nov. 8,about 15
   minutes before flames were first reported under the high-tension wires,
   according to a regulatory filing and firefighter radio traffic. A distribution
   line in nearby Concow also malfunctioned a half hour later, possible
   sparking a second fire.
Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 3 of 6


  The problems underscore the utility's struggles to maintain and safely
  operate equipment tliat serves residents living in the rural towns that dot tlie
  Feather River Canyon, where every morning cold air from the Sierras rushes
  down the valley walls to create treacherous winds. Downed trees and power
  outages are so common in the Yankee Hill and Concow communities that
  residents often keep chainsaws in their vehicles and generators gassed up —
  just in case. PG&E paid settlements from fires in September 2001 and
  October 2017 from trees or vegetation coming into contact with power lines.

   Back in December 2012,a series of wet, winter storms, with winds at times
   reaching 55 mph,drenched the Feather River canyon, knocking over the
   Caribou-Palermo transmission towers.


                                              Little is known about the incident.
                                              PG&E and the California Public
                                              Utilities Commission did not
                                              provide specifics.

                                              "We appreciate the interest in the
                                              details associated with these
                                              incidents, but we are not able to
   A Google satellite Image shows             share more information beyond
   Roe Dam and the transmission               what is included in the reports
   lines that run parallel to the
                                              we've filed," said PG&E
   Feather River on the canyon
   walls.                                     spokeswoman Lynsey Paulo.

                                              But some details appear in a luly
   16, 2013, letter to the California Public Utiiities Commission from then-Vice
   President of Regulatory Relations Brian Cherry. He wrote about the planned
   fix:"To repair damage caused by a winter storm event,PG&E proposes to
   replace six consecutive lattice-steel towers with new towers on the Caribou-
   Palermo 115 Kilovolt(kV)Power Line," he wrote."Spanning the Plumas-
   Butte County border, the repair segment is located up slope and west of
   Highway 70 and generally parallel to the unpaved Pulga Road in a remote
   area of the Feather River Canyon within Plumas National Forest."

   The construction project, which is in the direct vicinity of the first reported
   transmission line problem the morning of the Camp Fire, was scheduled for
   completion by the end of 2013 but wasn't finished until 2016,according to
   PG&E..


   Attorney Frank Pitre, who is co-counsel representing more than 600 clients
   suing PG&E over last year's Nortli Bay fires, said an independent audit of tlie
   2012 incident and the condition of the towers needs to be done.
Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 4 of 6


  "The cause or causes of the five transmission towers that collapsed in 2012
  along this line must be thoroughly investigated, to determine if any of the
  same causes are associated with the malfunctions reported before the Camp
  Fire started," Pitre said. "If so, then the multi-billion dollar question for
  PG&E to answer will be:'What did they do to assure themselves that other
  towers and equipment along the same line were safe for continued operation
  during high wind conditions?'"

  In his explanation of the 2012 project. Cherry cited the "extreme
  topography" surrounding the transmission lines, adding that the utility used
  wood poles to temporarily restore service back then. Transmission lines
  carry high voltage between steel towers, while distribution lines are smaller
  and send electricity to individual customers often by wooden poles.

   Wind also played a role a decade earlier, when a downed PG&E line nearly
  threatened Paradise and the surrounding community.

   On Sept. 6,2001, heavy winds near Poe Powerhouse,south ofPoe Dam,
  knocked over a dead 100-foot-tall Ponderosa pine that crashed into three
  backup power lines running into the PG&E hydroelectric facility there,
  sparking a fire. Multiple fires converged into what would become known as
  the Poe Fire, quickly gobbling up more than 1,000 acres in the Big Bend and
   Yankee Hill communities southeast of Paradise. The winds died down,
  slowing the blaze, but early morning winds the next day topping 30 mph and
  a humidity at less than 7 percent stoked the fire a second time.

   Firefighters made contingency
   plans in case the fire jumped Lake
   Oroville toward Paradise. It
   became so dangerous that fire
   officials nearly evacuated
   themselves from their staging area,
   according to reports at the time.
                                          A heiicopter works to keep the Poe
  "Thank God," Cal Fire Incident          Fire under control Sept 7, 2001
   Commander Loyde Johnson told           north of Oroville, CA. The Poe fire
   the Chico Enterprise-Record at the     was caused by downed PG&E
   time."(It's) a miracle so many          power lines and ted to a $5.9
                                          million settlement with the utility
   homes were saved,so few homes
                                          in 2006.(Photo by Max
   lost and no major injuries or          Whittaker/Getty ImaQes)
   fatalities.


   "Tliis was not so much a fire as it was a firestorm," he said."We feel that by
   residents complying with evacuation orders, lives were saved."
Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 5 of 6


  The Poe Fire burned 8,333 acres and caused more than $6 million in damage,
  destroying 40 homes, 152 outbuildings and 146 vehicles. Fifteen people were
  injured, including four firefighters.

   P0« nrt• FMAL UPDATE                                            In 2006,PG&E reached a $5.9
                                                                   million settlement with 122
                  E-12-01 a(6:30 a.m.- FINAL UPDATE
                        at 8:21 a.m.
                                                                   residents who sued the utility and
                  Buna Unil
                  BuRe CoiBily. 14 milei no)tt< of OrovtOo, JarM   some of its contractors. PG&E
                  Gsp/YaiAee Hill area.
                  8.333
                  loint                                            admitted no wrongdoing in the
                  Fill control expeeleO on 9-14-01 al 6 p.m.
                  38.26 resrdetKat.8 oulOmidinpt. 2 corrmerdal     agreement.
                  propertm.
                  HIA
                  N/A
                  22
                  Tree imo powerloe.                               Chico attorney Ken Roye
                  COF. Local QovwnmenL COC. OES. USFS
                  1.659(1,157 CDF)
                  54(45 COF)
                                                                   represented the homeowners and
                  87(57 COF)
                  NTA                                              said PG&E attempted to blame an
                  5(1 COF)
                  19(4 COF)
                  23
                                                                   arsonist but had failed to remove
                  55.4 miKan
                  N/A
                  COF a^or incideni Command Team M In ctiarpe of
                                                                   the large dead tree that was within
                  fire.
                  Uop-up of IWe ia ongoing.                        40 feet of its equipment.
                  OemoHsHdon of reeoureee ongoing....



                                                                   "It's always the same story," Roye
  The final Gal Fire report from the                               said in a phone interview Monday.
  2001 Poe Fire indicated that a tree                              "I've been fighting these bastards
   into power lines caused the blaze
                                                                   for over 30 years.
   east of Paradise.(Cal Fire)
                                                                   "Here's the deal. PG&E needs to be
   dismantled and whoever's responsible needs to do some time," he said,"

  Last montli, the Butte County District Attorney reached a $1.5 million
  settlement with PG&E in connection with three wildfires sparked in October
  2017 by vegetation hitting distribution lines. The money was to go toward a
  four-year Butte County program — Enhanced Fire Prevention and
  Communications Program — to keep vegetation away from power lines and
  reduce wildfires by hiring four defensible space inspectors.

   One of the blazes, the Honey Fire, burned about 150 acres and threatened
   the town of Paradise. Those fires were again sparked late in the fire season
   during an "extreme wind event," the DA's office said.


   Report an error
   Policies cind Standards
   Contact Us


        The Trust Project
Case 3:14-cr-00175-WHA Document 1023-4 Filed 03/01/19 Page 6 of 6


  Tags: California Fires, Camp Fire, fire, Fires, PG&E, Regional,
  Wildfires




     Matthias Gafnl Matthias Gafni is a Pulitzer Prize winning
     investigative reporter for the Bay Area News Group. He has
     reported and edited for Bay Area newspapers since he
     graduated from UC Davis, covering courts, crime,environment,
     science, child abuse, education, county and city government,
     and corruption. A Bay Area native, he loves his Warriors,
     Giants and 49ers. Send tips to 925-952-
     5026 or mgafni@bayareanewsgroup.com. Send him an
     encrypted text on Signal at 408-921-8719.
                                         10 Follow Matthias Gafni @m0afni



                  SUBSCRIBE TODAY!
              ALL ACCESS DIGITAL OFFER FOR JUST 99 CENTS!
